UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6531



DAVID FARRELL SULLIVAN,

                                              Plaintiff - Appellant,

          versus


COUNTY OF SPARTANBURG; JAMES HARTMAN, County
Administrator;   JENNIFER   WELLS,   Assistant
Solicitor; HAROLD W. GOWDY, III, Solicitor;
SHERIFF, Spartanburg County; CLAY T. ALLEN,
Public Defender; SERGEANT HOPKINS; UNKNOWN
DEPUTY; LORETTA ROHER; SHANE DIEDMON; BILL
BLANTON, Sheriff, Cherokee County; UNKNOWN
DEPUTIES; LARRY POWERS, Administrator; UNKNOWN
SERGEANT; UNKNOWN LIEUTENANT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cv-01282-HFF)


Submitted:   March 14, 2007                   Decided:   May 3, 2007


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Farrell Sullivan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David   Farrell   Sullivan   appeals   the   district    court’s

orders adopting the recommendation of the magistrate judge and

dismissing his action under 42 U.S.C. § 1983 (2000) and denying

reconsideration of that order.     We have reviewed the record and

find no reversible error.     Accordingly, we affirm based upon the

district court’s and magistrate judge’s conclusions that Sullivan’s

claims are meritless.   See Sullivan v. County of Spartanburg, No.

6:05-cv-01282-HFF (D.S.C. Mar. 16, 2006).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                - 2 -